Case: 19-30742      Document: 00515410984         Page: 1    Date Filed: 05/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 19-30742
                                                                              FILED
                                                                          May 11, 2020
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

TROYDARIUS JAMAL JACKSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 3:18-CR-258-2


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Troydarius Jamal Jackson appeals his guilty plea conviction and
sentence for being a felon in possession of a firearm.
       Jackson first contends that the district court failed under Federal Rule
of Criminal Procedure 11(b)(3) to ensure that his guilty plea was supported by
an adequate factual basis. His argument is based on his answering “Yes” at
the plea hearing when the court asked if he had “any disagreement with . . .


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-30742     Document: 00515410984      Page: 2   Date Filed: 05/11/2020


                                 No. 19-30742

the facts in the Factual Basis” for the plea the government had submitted (he
nonetheless signed the factual basis). Because he did not object on this ground
in the district court, plain error review applies. See United States v. Garcia-
Paulin, 627 F.3d 127, 131 (5th Cir. 2010). Regardless of whether there was
clear or obvious error regarding the factual basis, Jackson has not shown an
effect on his substantial rights.   See id.     To do so, Jackson must show a
reasonable probability that, but for the error, he would not have entered his
guilty plea. See id.
      Jackson asserts that he would have challenged the search of the vehicle
that lead to the discovery of a gun and drugs if not for the allegedly erroneous
acceptance of his guilty plea. But he could have challenged the search and
seizure before electing to plead guilty; he did not do so. Furthermore, he later
filed a sentencing memorandum indicating that he did not “seek to disagree
with the facts that make up the basis of his conviction” and knew that pleading
guilty was in his best interest because he likely would have been convicted of
all five counts of his indictment if he proceeded to trial.      The sentencing
memorandum gave no indication that Jackson did not wish to proceed with his
guilty plea.
      Jackson also had a strong incentive to maintain his guilty plea. Of the
four counts that the government dismissed as part of the plea deal, two were
drug charges that would have resulted in the steep career-offender
enhancement to his Guidelines level. See U.S.S.G. § 4B1.1. Another was a
charge of possession of a firearm in furtherance of drug trafficking, which
requires at least a 5-year sentence that must run consecutive to other
sentences.     See 18 U.S.C. 924(c)(1)(A)(i).     Although Jackson received a
significant 10-year sentence for the felon-in-possession conviction, his sentence
therefore would have been substantially higher with convictions on all counts.



                                       2
    Case: 19-30742    Document: 00515410984      Page: 3   Date Filed: 05/11/2020


                                  No. 19-30742

In light of the record as a whole, Jackson has failed to show that he would not
have pleaded guilty but for the error he raises regarding the factual basis. See
Garcia-Paulin, 627 F.3d at 131.
      “A voluntary and unconditional guilty plea has the effect of waiving all
nonjurisdictional defects in the prior proceedings.” United States v. Wise, 179
F.3d 184, 186 (5th Cir. 1999). Because Jackson has not shown that his guilty
plea is invalid, he may not challenge the propriety of the search and seizure
that led to the charges in his case. See United States v. Cothran, 302 F.3d 279,
285-86 (5th Cir. 2002); Wise, 179 F.3d at 186.
      Jackson lastly argues that the district court miscalculated his criminal
history score by counting two prior sentences separately when they should
have been counted as a single sentence. Prior sentences are always counted
separately if they were imposed for offenses that were separated by an
intervening arrest. U.S.S.G. § 4A1.2(a)(2). Offenses are separated by an
intervening arrest if “the defendant is arrested for the first offense prior to
committing the second offense.”       § 4A1.2(a)(2); accord United States v.
Espinoza, 677 F.3d 730, 736 (5th Cir. 2012).
      There was no error here, plain or otherwise, because the second offense
in question was committed on or about October 24, 2012, after Jackson had
been arrested on August 9, 2012, for the first offense. Those offenses thus were
separated by an intervening arrest, and their sentences were properly scored
separately in calculating Jackson’s criminal history points. See § 4A1.2(a)(2);
Espinoza, 677 F.3d at 735-36. That is so even if the offenses were related
factually.   See United States v. Akins, 746 F.3d 590, 611 (5th Cir. 2014);
Espinoza, 677 F.3d at 736-37.
      AFFIRMED.




                                       3